DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 16-30 are pending.

Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1. Applicant states (page 6): “nothing in the cited Jung and Lowe references teaches the features of added Claims 16-30. For instance, these references do not teach the claimed features including a display configured to display an image, communication circuitry configured to perform communication of image data with another image display apparatus, light emitting indicator circuitry comprising an indicator outputting illumination configured to be turned on with a luminance, and control circuitry configured to turn on the indicator in correspondence with a communication operation of the image data with another image display apparatus”.
The Examiner respectfully disagrees with Applicant’s statements regarding Jung (US 2010/0313143) and Lowe (US 2011/0018849). The rejection of Claim 16 provided below details the subject matter taught by Jung in view of Lowe and how the specific subject matter of Claim 16, cited above, is taught by Jung in view of Lowe. In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung (US 2010/0313143) in view of Lowe (US 2011/0018849). All reference is to Jung unless indicated otherwise.

Regarding Claims 16 and 27 (New), Jung teaches an apparatus and a display control method, comprising: 
a device [fig. 6C @100-3];
communication circuitry [fig. 10 @1060] configured to perform communication of image data [¶0037, fig. 6B @Ia] with another image display apparatus [fig. 6B @100];
light emitting indicator circuitry [fig. 6B @190-3] comprising 
an indicator outputting illumination [individual led in 190-3] configured to be turned on with a luminance [¶0036, “The visibly indicating may preferably include visibly indicating that the content is received from the direction in which the surrounding device is located, by controlling an order of illuminating light emitting diodes of the device”, ¶0135, “Alternatively, a multi-color LED may be employed to indicate the user of the status of image transfer with varying colors, as well as the direction”]; and
a control unit [fig. 10 @1030] that turns on the indicator so as to correspond to a transmission operation [¶0127, “Meanwhile, the TD-3 (100-3) controls the order of illuminating of the LED module (190-3) based on the result of image transfer, and more specifically, the TD-3 (100-3) controls the order of illuminating of the LED module (190-3) to indicate the direction of image transfer”] of the image data [fig. 6B @Ia] in another image display apparatus [fig. 6B @100] 
Jung does not teach the device is a display unit that displays a predetermined image 
Lowe teaches a display unit [fig. 1 @12] that displays a predetermined image [¶0037, “a display panel 12 is connected to a processing element 100. The display panel 12 is representative of any known display panel including, but not limited to, LCD display panels, Plasma display panels, OLED display panels, LED display panels and cathode ray tubes (CRTs)”,  ¶0038, “The processing element 100 accepts video inputs and audio inputs … The processing element controls the display of the video on the display panel 12”]
Before the invention was made it would have been obvious to one of ordinary skill in the art to incorporate the structure and method steps necessary to position an indicating unit in a bezel surrounding a display unit, as taught by Lowe, into the apparatus taught by Jung, in order for the indicator to provide a visible indication without affecting the predetermined image displayed by the display unit.

Regarding Claim 17 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16, wherein 
the control circuitry [fig. 10 @1030] is configured to turn on the indicator of the indicator circuitry [fig. 6C @190-3] during a period before or after an indicator [fig. 6B @Ia] of another image display apparatus [fig. 6C @100] is turned on during a period [¶0130, “Accordingly, the TD-3 (100-3) controls the order of illuminating the LED module 190-3 to indicate the east direction as the direction to which the image I is transferred, as illustrated in FIGS. 6B and 6C”].

Regarding Claims 18 and 28 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16 and the method according to Claim 27, wherein 
the indicator [fig. 6A @190-3] is configured to be turned on [fig. 6B (lit diode)] under the control of the control circuitry [fig. 10 @1030] when the display apparatus [fig. 6B @100-3] is selected as an output destination of image data [fig. 6B illustrates claimed structure] of another image display apparatus [fig. 6B @100].

Regarding Claims 19 and 29 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16 and the method according to Claim 27, wherein 
the indicator [fig. 6C @190-3] is configured to be turned on under the control of the control circuitry during communication [¶0130, “...controls the order of illuminating the LED module 190-3 to indicate the east direction as the direction to which the image is transferred, as illustrated in FIGS. 6B and 6C...”] of the image data with another image display apparatus [fig. 6C @100].

Regarding Claims 20 and 30 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16 and the method according to Claim 27, wherein 
the indicator [fig. 6B @190-3] is configured to be turned on in cooperation with another image display apparatus [fig. 6B @100] under the control of the control circuitry such that light transitions to correspond to movement of the image data [¶0130 and fig 6A and 6B illustrate claimed structure] with another image display apparatus [fig. 6B @100].

Regarding Claim 21 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16, wherein 
the communication circuitry [fig. 10 @1060] is configured to receive the image data [illustrated by fig. 3C] from another image display apparatus [fig. 3C @100], and wherein 
the control circuitry [fig. 10 @1030] is configured to perform control for display in which an image [construed as creating an image on the display controlled, (fig. 6B @100-3)] corresponding to the received image data is output from the indicator circuitry [construed as the received image being emitted (light expelled) from the indicator unit (fig. 6B @190-3 illuminated illustration)], and 
is configured to turn on the indicator in synchronization or interlocking with the display in which the image is output from the indicator circuitry [construed as the indicator unit continues to expel light from the indicators in the indicator unit while the received image is received (fig. 6B @190-3 and fig. 6C @190-3 illustrate beginning and completion of image data transfer, not illustrated is illumination of 2" light on fig. 6B @190-3 after transfer started (1° light illuminated) but before transfer ended (3" light illuminated)].

Regarding Claim 22 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16, further comprising:
proximity communication circuitry [fig. 10 @1050] configured to detect [completion of fig. 4 @S405 and S410] that another image display apparatus is in proximity of the indicator circuitry [fig. 4 @S405 is only completed when two apparatus are within IrDA transceiver range], wherein 
the communication circuitry [fig. 10 @1060] is configured to communicate [fig. 5 @S440] with another image display apparatus [fig. 1 @100] which is in proximity of the display apparatus as a communication operation of the image data [fig. 4 @S405 is first step in process of image data transmission].

Regarding Claim 23 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16, wherein, 
of indicators of another image display apparatus and the display apparatus, an indicator of an apparatus which is a transmission source of the image data [fig. 3C @100] is first turned on only during a period, and then an indicator of an apparatus which is a transmission destination of the image data is turned on during a period [Jung: fig. 4 @S435, S440, S445, and S450 are accomplished after the user’s drag action. The predetermined period for turning on the indicator unit is after the user action of (Jung: fig. 4 @S415) and completion of the image transfer].

Regarding Claim 24 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16, wherein 
the indicator of the indicator circuitry [fig. 6B @190-3 (second and third LEDs)] is turned on during a period before or after an image in which a region near the indicator of the indicator circuitry [fig. 6b @190-3] has high luminance [construed as high luminance after first LED of 190-3 is illuminated] in the display [fig. 6B @100-3] is displayed.

Regarding Claim 25 (New), Jung in view of Lowe teaches the display apparatus according to Claim 16, further comprising:
proximity communication circuitry [fig. 10 @1050] configured to detect [completion of fig. 4 @S405 and S410, (within IR transceiver range)] that another image display apparatus [fig. 1 @100] is in proximity of the indicator circuitry [within range of IR transceivers], wherein 
the indicator of the indicator circuitry [fig. 6B @190-3] is configured to be turned on in synchronization with turning-on of the indicator [fig. 6B @Ia] of another image display apparatus [fig. 6B @100] when proximity of another image display apparatus is detected by the proximity communication circuitry.

Regarding Claim 26 (New), Jung in view of Lowe the display apparatus according to Claim 16 [taught by Jung in view of Lowe] included in a system further comprising:
a portable terminal apparatus [fig. 3C @100, ¶0003, “The present invention relates to a method for transmitting content by portable devices including portable terminals, tablet computers, etc. More particularly, the present invention relates to a method for transmitting content to a target receiving device as desired by a user of a transmitting device, and a device for applying the same”] for performing transmission of image data [fig. 3C illustrates image transmission from 100 to 100-3] with the display apparatus [fig. 3E @110-3].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694